Exhibit 12 VERSO PAPER HOLDINGS LLC RATIO OF EARNINGS TO FIXED CHARGES (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) Earnings (Loss): Net income (loss) $ ) $ $ ) $ ) Amortization of capitalized interest 94 63 $ Capitalized interest ) ) $ ) ) Fixed charges (below) $ Earnings (loss) adjusted for fixed charges $ ) $ $ ) $ Fixed charges: Interest expense $ Capitalized interest $ Portion of rent expense representative of interest $ Total fixed charges $ Coverage deficiency $ $ $ $
